ALLOWANCE
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of course, all previous rejections and objections are withdrawn.  The FAOM briefly discusses the Reasons for Allowance as it extends to method claims, but expressly explains why that reasoning does not extend to the system claims.  The reasoning behind why the system claims are also allowed is discussed here.

The critical element to allowance was Applicant’s capture of the prior art exception for Chinnam (Hickey was mainly employed for the concept of monitoring for data transmission errors; Applicant’s cancellation of the phrase to comply with the written description requirement means that the reference would have been moot regardless.)  

Here, the body of the claims are not directed just to replication in general, but specifically to replication using Mtrees.  This specific data structure, alone, is not often specifically mentioned out in the patent-literature of the prior art (the examiner found 165 references in total).  The specific concept of replicating Mtrees is even less common.

A search for Google Scholar found many references about Mtree replication…if one is discussing a network routing scheme in multi-cast environments based on Steiner Trees, and not about replication using some partition structure.  E.g., Compare Luo et al., Deadline-Aware Fast One-to-Many Bulk Transfers over Inter-Datacenter Networks (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8807208), citing Ji et al., Deadline-Aware Scheduling and Routing for Inter-Datacenter Multicast Transfers (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8360320) with Instant Written Description [0003], stating “Files and directories for each namespace are usually stored in Mtrees, which are user-defined logical partitions of the DDFS that enable more granular management of the file system.”  Multicast routing schemes are certainly related to partition structures in some sense, but not they can be read upon by the claims, in light of the instant application’s express definition.  The other popular interpretation of mTree, which is “a general purpose library…for constructing and studying computational microeconomic systems,” is completely different.  See McCabe, Computing Computational Microeconomic Experiments and the Study of Exchange (https://poseidon01.ssrn.com/delivery.php?ID=593069084112086000012111018031113127021021090078075085024122073119009072092102079024056061006000043049060018018085118085105001121057031011072080116124064114122091099030021075103004101078070084121087008071115124070093028076005100010015000006069113010068&EXT=pdf&INDEX=TRUE).  Long story short, although there is a distinct body of literature about linking the concepts of “replication” and “mTree,” it is not the same mTree as claimed, and thus these references generally cannot be read upon by the system claim.

	Based on the above analysis, no additional prior art was found that could be used in lieu of the disqualified reference Chinnam.  For another prior reference to qualify, it would have to show a system with hardware components that are capable of (1) discovering data organized by Mtrees (in the partition scheme meaning, not other meanings), (2) capable of operating through component (1) and configuring a policy to control Mtree (in the partition scheme meaning, not other meanings) replication (3) monitoring the Mtree (in the partition scheme meaning, not other meanings) replication to obtain a status of the Mtree replication.  No such reference was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        19 Nov 21